US Bank N.A. v Madero (2020 NY Slip Op 01949)





US Bank N.A. v Madero


2020 NY Slip Op 01949


Decided on March 18, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 18, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
CHERYL E. CHAMBERS
JEFFREY A. COHEN
FRANCESCA E. CONNOLLY, JJ.


2017-09365
 (Index No. 102965/08)

[*1]US Bank National Association, etc., respondent,
vMiguel Madero, et al., appellants, et al., defendants.


DeGuerre Law Firm, P.C., Staten Island, NY (Anthony DeGuerre of counsel), for appellants.
Hogan Lovells US LLP, New York, NY (Ryan Sirianni, Allison J. Schoenthal, and Chava Brandriss of counsel), for respondent.

DECISION & ORDER
In an action to foreclose a mortgage, the defendants Miguel Madero and Martha Madero appeal from a decision of the Supreme Court, Richmond County (Peter G. Geis, Ct. Atty. Ref.), dated July 10, 2017. The decision, made after a hearing, determined that the plaintiff had standing to prosecute this action.
ORDERED that the appeal is dismissed, without costs or disbursements.
The appeal must be dismissed, as no appeal lies from a decision (see Schicchi v J.A. Green Constr. Corp. , 100 AD2d 509, 509-510).
BALKIN, J.P., CHAMBERS, COHEN and CONNOLLY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court